IN THE SUPREME COURT OF THE STATE OF DELAWARE

    WALTER STOKES,                               §
                                                 §
           Defendant Below,                      §   No. 104, 2019
           Appellant,                            §
                                                 §   Court Below—Superior Court
           v.                                    §   of the State of Delaware
                                                 §
    STATE OF DELAWARE,                           §   Cr. ID No. 76000001DI (N)
                                                 §
           Plaintiff Below,                      §
           Appellee.                             §

                                 Submitted: April 8, 20191
                                 Decided: May 9, 2019

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                             ORDER

         After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm, and the record on appeal, we conclude that the judgment below

should be affirmed on the basis of the Superior Court order, dated February 14, 2019,

denying the appellant’s motion for correction of sentence.

         NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                               BY THE COURT:

                                               /s/ Collins J. Seitz, Jr.
                                                      Justice

1
    The motion to affirm was filed on March 22, 2019, but the record was filed on April 8, 2019.